 370DECISIONSOF NATIONALLABOR RELATIONS BOARDG. C. Murphy CompanyandFood Store EmployeesUnion, Local No. 347,AmalgamatedMeat Cut-ters and Butcher WorkmenofNorth America,AFL-CIO. Case 9-CA-4237May 14, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn January, 17, 1968, Trial Examiner James. V.Constantine issued his Decision in the above-enti-tled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had notengaged in other unfair labor practices alleged inthe complaint. Thereafter, the Respondent filed ex-ceptions to the Trial Examiner's Decision and asupporting brief, and the Charging Party filed cross-exceptions to the Trial Examiner's Decision and asupporting brief, and an answering brief to theRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.' The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, cross-ex-ceptions, and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner only tothe extent consistent herewith.1.The Trial Examiner found, and we agree, thatSupervisorWallace created the impression amongemployees that the Respondent was engaging insurveillance of their union activities, and that Su-pervisor Nehls coercively interrogated them abouttheirunion activities, in violation of Section8(a)(1) of the Act.IThe Respondent's request for oral argument is hereby denied as therecord, the exceptions, cross-exceptions, and briefs adequately present theissues and the positions of the parties.The Charging Party excepts on the basis that it was not afforded an op-portunity at the hearing to adduce certain evidence regarding the super-visory status of floorgirls.We find no merit in this exception, as examina-tion of the record reveals that ample opportunity to adduce all relevantHe also found, and we agree, that on March 31,1967, and again about April 7 and 14, SupervisorRoberts coercively interrogated employee David-son, and about April 7 threatened Davidson withdischarge and loss of hours if the Union wereselected, in violation of Section 8(a)(1) of the Act.In the same conversation, Roberts also told David-son that the Respondent could bring in three boysand "work them 10 hours a piece ... to keep peo-ple from thinking they were getting away withsomething." Contrary to the Trial Examiner, wefind that this latter statement, occurring in the con-text of the other coercive remarks found above,was also a threat which constituted an additionalviolation of Section 8(a)(1) of the Act.2.The Trial Examiner found that the Respon-dent's rule prohibiting solicitation of employees on"store premises during working hours by any per-sons ... for any reason except for major charities,"violated Section 8(a)(1) of the Act. We agree thatthis rule is unlawful, but for the following reasons.As this rule may be read to prohibit union solicita-tion by an employee in nonselling areas of the storeeven during an employee's nonworking time, it is"at best ambiguous and the risk of ambiguity mustbe held against the promulgator of the rule ratherthan against the employees who are supposed toabide by it."2 We therefore find that by maintainingthisno-solicitation rule the Respondent violatedSection 8(a)(1) of the Act.3The Trial Examiner also found that a sign whichrequired solicitors to obtain an authorization cardfrom the Parkersburg, West Virginia, Chamber ofCommerce, would, if posted, be in violation of Sec-tion 8(a)(1) of the Act. We disagree. Signs of thisnature,posted in retail establishments,arecustomarily directed to the public only and not toemployees. So here, there is no evidence that thisrule, unlike the rule found invalid above, was in-tended to govern solicitation by employees. Norwas it enforced against them. There is, furthermore,no contention, and no evidence, that alternativechannels of communication with Respondent's em-ployees, available to union organizers, were in-adequate, and that the Respondent was for thisreason required to permit the use of its facilities tononemployeesfororganizationalpurposes.'Moreover, a violation based on this rule was not al-leged in the complaint.evidence was afforded the parties,and that the Charging Party has not beenprejudiced.2N.L.R.B. v. Miller,341 F.2d 870, 874 (C.A. 2), enfg.148 NLRB 1579.See MarleneIndustries Corporation,166 NLRB 703;Davis WholesaleCo., Inc.,165 NLRB 271.'SeeN.L.R.B. v.The Babcock and WilcoxCo.,351 U.S. 105; S. & H.Grossinger's Inc.,156 NLRB 233.171 NLRB No. 45 G. C. MURPHY COMPANY3.The TrialExaminer found that assistant storemanagers kept Union Organizer Gunnoe under ob-servation at all times when he was in the store, andthat this constituted surveillance in violation of Sec-tion 8(a)(1) of the Act. We disagree. Gunnoevisited the Respondent's store about two or threetimes a week contacting employees on the sellingfloor.As the Respondent could have lawfullyprohibitedGunnoe'sconduct in this respect al-together,we find that the less restrictive measure,of keeping him under observation, adopted toprevent any intrusion upon its efforts to carry on itsbusiness,was also lawful.'For the same reason, weagree with the Trial Examiner that the Respon-dent's attempts to expel Gunnoe from the store,after he distributed union literature on the sellingfloor,did not violate Section 8(a)(1) ofthe Act.We shall,accordingly,dismiss these portions of thecomplaint.4.The Trial Examiner found that the Respon-dent'ssixfloorgirlswere supervisorsand thatthreatsand interrogationsmade by FloorgirlsWigal,Gorby,and Morris were violative of Section8(a)(1) of the Act. We do not agree.Floorgirlswork under the direction of four assistantmanagers,who are admitted supervisors.Althoughfloorgirls receivemore pay than do other em-ployees,they spend 50 to 60 percent of their timeselling.In addition,they relay assistant managers'instructions to the approximately five to eight em-ployees who work in their area;remind such em-ployees to keep counters filled and signs straight;routinely shift them from counter to counter;assistemployees who need help;and service charge calls,exchanges,and refunds.Theymay grant permissionto employees to leave the floor temporarily, butemployees must request time off from an assistantmanager.Floorgirls prepare work schedules withthe assistant managers,but it appears that theirauthority in this regard extends only to changing alunch schedule if more counter help is needed. Inview of the foregoing,we find that floorgirls are notsupervisors,and that any remarkstheymade toother employees are not attributable to the Respon-dent.Accordingly,we shall dismiss the allegationsof the complaint based thereon.5.The Trial Examiner found that the Respon-dent violated Section 8(a)(5) of the Act.We findmerit in the Respondent's exception to this finding.On April 3 the Union telephoned the Respondentasserting that it represented a majority of the sellingand production employees,excludingoffice cleri-"SeeHeck's t,., 170 NLRB 178;Randall's,157 NLRB 86, 88-92"SeeHeck's Inc.,170 NLRB 178,Heck's, Inc,159 NLRB 1151,1152.371cals, and requestingrecognition. The Respondentrefused,claimingthat it doubted that the Union"represented all the employees of our Parkersburgstore." On April 4 and 6, the Union by letter againrequested recognition and in both instances theRespondent replied that it doubted that the Unionrepresented a majority of employees.The Respondent contends that Roberts and For-dyce, threemerchandise girls, five employeesdesignated as office clericals, one employee whowas on leaveof absence on April 3, and three part-time employees should be included in the unit, andthatone employee who worked intermittentlyshould be excluded.We agree with the Trial Examiner thatRobertsandFordyceare supervisors and should be excludedfrom the unit. We disagree, however, with the fol-lowing unit determinations of the Trial Examiner:(a)The threemerchandise girlsare on the sellingfloor about 50 to 60 percent of the time selling andchecking inventory. They spend about one-third oftheir time in the office, and also spend time in thestockroom. Five employees designated asofficeclericalsspend the majority of their time in the of-fice.However, they also sell, and were hired, andworked,as sales girlsbefore assuming their presentjobs.We find, in view of the relatively small em-ployee complement having similar working condi-tions and related, overlapping work functions, thatoffice clericals and merchandise girls share a com-munity of interest with other unit employees, Ac-cordingly, we find that they should be included inthe unit.6(b) Since October 1966 and continuing throughthe time of the Union's bargaining demand and thehearing,Rheba Dahmerwas on leave of absencebecause ofillness.During this time she receivedcompany benefits; and no party contends that sheshould be excluded. On the basis of the foregoing,we find that Dahmer was a member of the unit onApril 3.'(c)At the time of the demand,Louden, Wyatt,andArcherwere part-time employees, workingabout 10, 16, and 20 hours per week, respectively.During this timeQueenapparently was also work-ing for the Respondent. However, he worked onlyintermittently when regular employees were absentor ill.On the basis of the foregoing, we find thatLouden, Wyatt, and Archerare regular part-timeemployees; and Queenis an irregular or casual em-ployee." Accordingly, the unit shall include Lou-den, Wyatt, and Archer, and exclude Queen.'Photobell Company,Inc,158 NLRB738, 745, EH SargentandCom-pany,99 NLRB 1318, 1320" See Sandy'sStores,Inc,163 NLRB728, Haag Drug Company, Inc,146 NLRB 798 372DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)We have found that the sixfloorgirlsare notsupervisors.As they workwith, perform duties re-lated to or the same as,share the same supervisionwith, and have similar hours and working condi-tions as other employees who are included in theunit, we shall include them.In conclusion,we find that the following em-ployees constitute an appropriate unit within themeaning of Section 9(b) of the Act: All selling andproduction employees at the Respondent's Parkers-burg,West Virginia, store, including stockroomand restaurant employees,employees designated asoffice clericals,merchandise girls,and floorgirls;but excluding guards, the store manager, headstockman, assistant restaurant manager,and othersupervisors as defined in the Act.The General Counsel introduced into evidence alistof 103 employees," prepared by the Respon-dent. From this number, the names of only three-Roberts and Fordyce, whom we have found to besupervisors, and Hayden, whose exclusion by theTrial Examiner was not excepted to-can be ex-cluded,which leaves 100 employees in the ap-propriate unit. On April 3, the Union had 49 cards.Excluding the cards of Virla Poling, Mary Davis,and Queen, who were not in the unit, we find thatthe Union had, on this date, cards from only 46 ofthe 100 employeesin the unit.We therefore findthat on April 3, and at all times material thereafter,the Union lacked authorization from a majority ofemployees in the unit. Accordingly, as the Unionwas not the representative of a majority of the em-ployees in the appropriate unit, we find that theRespondent's refusal to recognize and bargain wasnot unlawful, and we shall dismiss the allegationthat the Respondent violated Section 8(a)(5) of theAct.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respon-dent, G. C. Murphy Company, Parkersburg, WestVirginia, its officers,agents, successors,and as-signs, shall:1.Cease and desist from:(a)Coercively interrogating employees concern-ing their or other employees' union membership,activities, and desires.(b) Creating the impression among its em-ployees that it is engaged in surveillance of theirunionactivities.(c)Threatening to take away certain benefits ifemployees join Food Store Employees Union,Local No. 347, Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, orselect it as their collective-bargaining representa-tive.(d)Maintaining a no-solicitation rulewhichprohibits employees from soliciting for the Unionduring their nonworking hours in nonselling areasof the store.(e) In any like or similar manner interferingwith, restraining,or coercing employees in the ex-ercise of rights guaranteed to them by Section 7 ofthe Act, except to the extent that such right may beaffected by an agreement requiring membership ina labor organization as a condition of employment,as authorized in Section8(a)(3) of the Act, asmodified by the Labor-Management Reporting andDisclosureAct of 1959.2.Take the following affirmative action, whichthe Board finds will effectuate the policies of theAct:(a) Post at its store in Parkersburg, West Vir-ginia, copies of the attached notice marked "Ap-pendix. "10 Copies of said notice, on forms providedby the Regional Director for Region 9, after beingduly signedby theRespondent'srepresentative,shallbe posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 9, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges viola-tions of the Act not specifically found herein."The list does not include the names of Wallace,a management traineewhom the Trial Examiner found to be a supervisor and not excepted to,Mary Davis, excluded by the Trial Examiner and not excepted to, VirlaPoling,whose employment had terminatedby April 3,or Queen,whom wehave excluded as a casual employee10 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals Enforc-ing an Order "APPENDIXNOTICE TO ALLEMPLOYEESPursuantto a Decision and Order of the NationalLaborRelationsBoard and in order to effectuatethe policies of the National Labor Relations Act, asamended,we hereby notify our employees that: G. C. MURPHY COMPANY373WE WILL NOT coercively ask employeesquestions about their and other employees'union membership, activities, and desires.WE WILL NOT create the impression amongemployees that we are engaging in surveillanceof their union and other activities protected bythe Act.WE WILL NOT threaten to take away benefitsif employees join the Union or select it as theircollective-bargaining representative.WE WILL NOT maintain a no-solicitation rulewhich prohibits employees from soliciting fortheUnion during their nonworking hours innonsellingareas of our store.WE WILL NOT in any like or similar mannerinterferewith, restrain, or coerce our em-ployees in the exercise of the rights guaranteedthem by Section 7 of the Act, except to the ex-tent that such right may be affected by anagreement requiring membership in a labor or-ganization as a conditionof employment, asauthorizedin Section8(a)(3) of the Act, asmodified by the Labor-ManagementReportingand DisclosureAct of 1959.All our employees are free to become, remain, orrefrain from becomingor remaining,members ofFood Store Employees Union, Local No. 347,Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, or any other labororganization.G. C. MURPHY COMPANY(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, Room 2407, Federal Office Building, 550Main Street, Cincinnati, Ohio 45202, Telephone684-3686.menced by a complaint issued on June 21, 1967, bythe General Counsel of the National Labor Rela-tions Board, through the Regional Director for Re-gion 9 (Cincinnati, Ohio). That complaint, basedon a charge and two amended charges, filed respec-tively on April 4, 6, and 25, 1967, by Food StoreEmployees Union, Local No. 347, AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO,namesG. C. Murphy Com-pany as the Respondent.In substance the complaint alleges that Respon-dent has violated Section 8(a)(1) and (5), and thatsuch conduct affects commerce within the meaningof Section 2(6) and (7) of the Act. Respondent hasanswered admitting some facts but putting in issuethe commissions of any unfair labor practices.Pursuant to due notice this case came on to beheard, and was tried, before me on September 19,20, and 21, 1967, at Parkersburg, West Virginia.All parties were represented at and participated inthe trial,and were afforded full opportunity to ad-duce evidence, examine and cross-examine wit-nesses, submit briefs, and present oral argument.Briefs have been received from the parties.Upon the entire record in this case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.AS TO JURISDICTIONRespondent, a Pennsylvania corporation, is en-gaged in various parts of the country in sellingdiverse types of merchandise at retail. Only its storelocated in Parkersburg, West Virginia, is involvedin this proceeding. During the 12 months precedingthe issuanceof the complaint herein Respondenthad a gross volume of retail sales exceeding$500,000.During the same period it purchasedproducts valued in excess of $50,000 directly frompoints outside the State of West Virginia. I find thatRespondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act to as-sert jurisdiction over Respondent in this proceed-ing.II.THE LABORORGANIZATION INVOLVEDFood Store Employees Union, Local No. 347,AmalgamatedMeatCutters andButcherWorkmenof North America, AFL-CIO,hereincalled Local347 or the Union,is a labor organizationwithin thedefinitionof Section 2(5) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE,Trial Examiner:This isan unfair labor practice case brought under Section10(b) of the National LaborRelationsAct, hereincalled the Act. 29 U.S.C. 160(b). It was com-III.THE UNFAIR LABORPRACTICESThis case involves the issues of whether Respon-dent(1) Threatened to discharge employees shouldLocal 347 be selected as their collective-bargainingrepresentative; 374DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2) Solicited an employee to withdraw member-ship in, and support of, Local 347;(3) Engaged in surveillance of protected con-certed activity by employees;(4) Interfered with the rights of representativesof Local 347 to visit Respondent's premises;(5) Coercively interrogated employees concern-ing, their union activities and those of other em-ployees of Respondent;(6)Maintained, enforced, and gave effect to anillegal no-solicitation rule; and(7) Refused to recognize and bargain with Local347 as the exclusive bargaining representative of itsemployeesin anappropriate bargaining unit.IV.THE UNFAIR LABOR PRACTICESA. Interference, Restraint, and CoercionAbout March 31, 1967,' Lee Roberts, whom Ifind to be a supervisor under Section 2(11) of theAct, asked employee James M. Davidson if David-son had signed for the Union. The latter repliedthat he had not. I find this question is coercive.About a week later Roberts again asked David-son the same question. When Davidson replied inthe negative,Roberts commented that"Ireckonyou know if the Union gets in they can cut yourhours."Mentioning that employees"were not al-lowed to date," Davidson asked if Respondentwould "use that as an excuse to fire" him if he"signed for the Union." Roberts replied, "I reckonyou know theyhave a reason, an excuse."In thesame conversation Roberts mentioned that Respon-dent could bring in three boys and work them "10hours a piece ... to keep people from thinking theywere getting away with something"; and that if theUnion got in Respondent could cut Davidson'shours. I find that the foregoing conversation, exceptfor the allusion to the three boys, is coercive; but Ifind no violation in that part of the talkmentioningthe three boys.About April 14 Roberts asked Davidson whatwent on at a union meeting the previous evening.Davidson commented that "There was just a bunchof junk." I find that this questioning is coercive asno legitimate purpose has been shown for such aninquiry.In late February or early March Ralph Wallace,whom I find to be a supervisor under the Act(because he has the "same status in the store asthat of an assistant manager," according to his af-fidavit in evidence as Joint Exh. 1), told employeeJames M. Davidson that he, Wallace, had receiveda call from someone in McKeesport, Pennsylvania,reciting a list of persons who had signed for theUnion, that Jay Wigal, who works in the Parkers-burg store, also knew the names of those who"signed for the Union" and that Wigal had "turnedthem in." Then Wallace asserted that he could ob-tain $10 for each person's name on the list whichhe "turned in" and became rich thereby. I find thisconversation by Wallace is coercive. On anotheroccasion,Wallace refused to sign a union card atthe invitation of Davidson, giving as the reasontherefore that he, Wallace couldnot sign becausehe was a management trainee. I find nothing coer-cive in this latter conversation.About February 24 Supervisor Ralph Wallace ac-costed employee Carolyn Hurst as she was leavingthe store with employee Carol Ann Adams. Wal-lace asked them if they knew that Jay Wigal, whomIhave found elsewhere herein to be a supervisor,had turned in to Store Manager Meyer the namesof Adams, Hurst, and all others "for signing for theUnion." I find this is coercive as it gives the impres-sion that Respondent is engaged in surveillance ofprotected activities.About February 12 Floorgirl Jay Wigal, whom Ihave found to be a supervisor under Section 2(11)of the Act, telephoned employee Barbara AnnMiller and asked Miller if the latter had heardabout the Union. When Miller replied that theunionman had been to her home about 2 nightsago,Wigal asked if Miller had signed a union card.Miller said that she had not. Then Wigal said shehoped that Miller would not sign, but added it wasup to Miller to decide after thinking it over. Thenwhen Wigal ascertained that Miller had not in-formedAssistantManagerNehls that UnionRepresentative Gunnoe had come to Miller's home,Wigal said, "You should." Wigal admits some ofthe foregoing. To the extent that Wigal denies someof the above, I do not credit her but, rather, I creditMiller. I find that Wigal's utterances to Miller arecoercive and,therefore, violate Section 8(a)(1) ofthe Act.On the following day, February 13, AssistantManager Nehls told Miller that he understood thatthe unionman had been to Miller's home and askedher what the unionman told her. Although Nehlsadded that Miller did not have to answer if she sopreferred, Miller did tell Nehls the substance of theconversation she had with Union RepresentativeGunnoe. Later that same day Supervisor Wigal toldMiller, "I thought you told me you didn't sign forthe Union." When Miller asked how Wigal knew,Wigal said that "the boss" had told her. Theforegoing isMiller's version of these incidents,which I credit. Insofar as Respondent's evidence isnot consonant with such findings,Ido not credit it.And I further find that the remarks of Nehls andWigal are coercive within the contemplation ofSection 8(a)(1) of the Act.'All dates mentioned hereafter refer to 1967 except where differentlynoted G. C. MURPHY COMPANY _375Wigal and Nehls each spoke to Miller about theUnion in February,but I find that neither Wigal norNehls said anything therein exceeding the permissi-ble limits of Section 8(c) of the Act.Hence, thecontentsof those conversations need not bereiterated here.On other occasions Nehls asked Miller what wasnew with the Union.These inquiries are not coer-cive,and I so find.Once Nehls kiddingly told Millerthat he saw her boyfriend in the store when UnionRepresentativeGunnoe passedby Nehls in thestore.Since this was made in jest, I find it is non-coercive and does not violate Section 8(a)(1) oftheAct.Sarkes Tarzian, Inc.,157 NLRB 1193,1197-98.About April 5 Hazel Gorby, a floorgirl whom Ihave found to be a supervisor,asked employee Bar-bara Ann Miller what Miller thought about theUnion. About April 14 Gorby asked Miller whetherMiller had attended the union meeting the previousnight.Respondent's evidence inconsistenttherewithis not credited. Hence, I find that Gorby's conductviolates Section 8(a)(1) of the Act.About the first week of March, Floorgirl LeonaMorris,whom I have found to be a supervisorunder Section 2(11) of the Act, said to employeeAugusta Jo Peters, "I hear you're for the Union."Peters replied it was none of the business of Morris.After further talk, Morris told Peters that "We'dhave to have an election"and that Peters "wouldlose [her] benefits."About this part of March,StoreManager Meyer also spoke to Peters, but Ifind nothing objectionable under the Act in thislatter conversation.It is therefore unnecessary torecite it here.However,I find that the statements ofMorris are coercive and violate Section 8(a)(1) ofthe Act.Respondent's evidence contrary to this lastfinding is not credited.About March 25 Supervisor Leona Morris twicediscussed the Union with employee Augusta JoPeters.During the course of their first talk Morrisasked Peters whether Peters signed a union card. Ifind this last question is coercive.Respondent'scontrary evidence is not credited.About April 1 employee Peters overheard Super-visor Nehis instruct Supervisor Leona Morris to re-port to him any "strange men" passing out papersin the store so that he"would see what they coulddo about having them arrested." I find that thisconversation does not violate Section 8(a)(1) of,the Act as it does not reasonably allude to unionactivity.About February 24 Supervisor Ralph Wallacesaid to employee Adams, "Do you know that JayWigal turned in your names to Mr.Meyer, sheturned all of your names in." I find this is coerciveand thus transgresses Section 8(a)(I) of the Act asit implies illegal surveillance of protected activity.About April 4Supervisor Wigal asked employeeCarol Ann Adams if anyone had been to the homeof Adams.When Adams answered affirmatively,Wigal asked what Adams thought of the Union andalsomentioned that the employees enjoyed goodbenefits,a Christmas bonus, and vacation with pay.A fewminutes later Supervisor Jackson spoke toAdams, but I find nothing offensive to the Act inJackson's remarks.However,I find Wigal's conductcoercive within the meaning of Section 8(a)(1) ofthe Act.Wigal admits some of the foregoing. Tothe extent that she denies it, I do not credit her, butI credit Adams.In late February Supervisor Wigal told employeeHurst that"If the Union goes through your Christ-mas bonuses will be taken away from you and youwill only have 3 weeks paid vacations."Respon-dent's contrary evidence is not credited.I find thatWigal's statement is coercive as it constitutes athreat of reprisals if the Union is selected.AboutApril 4Respondent held a meeting foremployees in the assembly room at 4:30 p.m. Thestore closes at 5 p.m. Assistant Store ManagerHarry Nehis directed employee Davidson to attend.At themeeting Store Manager George Meyer toldthe employees that the Company sought and hadpetitioned for an election;that there would be anelection; that they should not worry"about the out-siders'harassment";that they did not have to sign acard or pay any money to workat G. C.Murphy's;that those who had signed cards for the Union didnot have to vote for the Union;and that some ofthe girls had been threatened or forced to signcards for the Union.Although such expressions byMeyer depict antiunion hostility,I find that they donot amount'to coercion and, therefore,that theyare not prohibited by Section 8(a)(1) of the Act.Respondent in 1967 had in force certain rules atits Parkersburg store.One set,denominated "RulesforWomen Employees," among other things pro-vides that"SOLICITATIONof employees shall notbe permitted on store premises during workinghours by any persons, employees or outsiders, forany reason except for major charities.This will bedone under the direction of the Company."GeneralCounsel'sExhibit6(a).Another,designated as "Rules for Managers and All MaleEmployees,"inter aliaforbids solicitation in theidentical language quoted in the previous sentence.(G.C. Exh.6(b).) I find these rules are invalidbecause they discriminate against union solicitationwhile allowing the same conduct by major charities.This disparate treatment of unions violates Section8(a)(1) ofthe Act, and I so find.Cf.Pace,Inc.,167NLRB 1089.Ido not reach the question of whethertheyarealso invalid because they impliedlyprohibitsolicitingduringnonworkinghoursbecause it is not clear from the text whether solicit-ing during nonworking hours is prohibited. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.The Expulsion ofUnionRepresentative WoodrowGunnoe1.General Counsel's evidencea.The versionof Jack L.BrooksJack L.Brooks is a business representative ofLocal 347 and assisted in the campaign to organizeRespondent's store at Parkersburg,West Virginia.On April7 he accompanied Gunnoe as the latter atthe store gave out literature announcing a unionmeeting.Soon Supervisors Meyer,Jackson,Nehls,and Hubert came to them.Meyer told the union-men to stop distributing literature as Respondenthad a no-solicitation sign which was posted in thestore.Although Gunnoe asked to see the sign,Meyer replied that he did not have to showanything.However,neither Gunnoe nor Brooks sawitposted.ThenHubert and Nehls each grabbedGunnoe by an arm and Jackson and Meyer pushedGunnoe from behind toward the steps.Soon the su-pervisors let go of Gunnoe.Then Gunnoe andBrooks went to the store's restaurant for coffee.Itwas not long before two policemen arrived atthe restaurant and talked to Gunnoe and Brooks.The officersrefused to make an arrest absent awarrant and so informed Meyer.b.Gunnoe's testimonyWoodrow R. Gunnoeis a businessrepresentativeof the Union, Local 347. In January 1967 he beganorganizingthe employees at Respondent's Parkers-burg store.During the campaign he obtainedsignaturesto 31 cards. See General Counsel's Ex-hibits 2-22 to 2-53, excluding General Counsel'sExhibit 2-45, the card of employeePoling.DuringFebruary and March Gunnoe enteredRespondent's store two or three times a week.BeginningFebruary 14 Gunnoe was always fol-lowed, when in the store, by one of Respondent'sassistantstoremanagers, i.e., by Nehis, Jackson,Hubert, and, on two occasions only, Watson. Occa-sionally Store Manager Meyer also followed Gun-noe.When Gunnoe was in the store about March16 Hubert told him, "From now on, we're going tobe living right with you ... while you're in the store. somebody else will pick you up when you get"to another floor in the store. And Jackson did so.Gunnoe protested this following of him to both Hu-bertand Jackson,insistinghewasmakingpurchasesbut to no avail.On April 7 Gunnoe passed out literature at thestore. See Charging Party's Exhibit 2. He had alsopassedout literature at the store on April 4. On thislatterdate Gunnoe refused to stop although or-dered to do so by Assistant Store Manager Harry J.Nehls.On April? Union Representative Gunnoe, ac-companied by Union Representative Brooks, in thebasement sellingfloor of the store, gave out flyersannouncing a union meeting.SupervisorsMeyer,Hubert, Jackson, and Nehls followed Gunnoe as hedid this. Prior to this Gunnoe came into the storeabout once a week. On each occasion the said su-pervisors followed him as he walked around thestore.2.Respondent's evidenceStoreManager Meyer instructed his assistantmanagers to keep under surveillanceWoodrowGunnoe whenever Gunnoe came into the store dur-ing February,March,and April.On April 7 StoreManager Meyer was called tothe sales floor.Upon arriving he observed UnionRepresentative Gunnoe passing out union literatureduring store hours.Thereupon Meyer asked Gun-noe to stop it because the store had a no-solicita-tion rule proscribing this conduct. Since Gunnoeignored him,Meyer then told Gunnoe that thelatterwould be arrested if he did not cease dis-tributing literature.Then Gunnoe replied, "Goahead and have me arrested."Thereupon, Meyerdirected Assistant Store Managers Nehls and Hu-bert each to get on one side of Gunnoe whileMeyer went behind and pushed Gunnoe. At thesame time Nehls and Hubert took Gunnoe by thearms.Meyer stopped pushing when Gunnoe startedto shout and yell.Meyer thus unsuccessfully at-tempted to escort Gunnoe out of the store.In the meantime Meyer had someone call the po-lice.When the police cametheytoldGunnoe hewas not allowed to solicit in the store.One JackBrooks was with Gunnoe at the time.But no arrestwas made.However,Brooks asserted he would filean assault charge.Soon thereafter Gunnoe andBrooks left the store.Meyer"attempted to have[Gunnoe]arrested in front of the employees."A no-solicitation rule was posted on the stairwaytowhich the public has access,according toRespondent'switnesses.See Respondent'sExhibit2.3.Concluding FindingsAdmittedly Store Manager Meyer instructed hisassistant store managers to keep Gunnoe under ob-servation at all times when Gunnoe was present inthe store, and admittedly they carried out Meyer'scommand to them. This amounts to surveillanceand I so find. Further, I find this surveillance is un-lawful as Gunnoe did not engage in any conduct,prior to April 4 and 7, reasonably warranting theinference that his activities would be illegal, or un-protected, or otherwise reprehensible. It is there-foreunnecessary to resolve a conflict in theevidence as to what was said to Gunnoe by thestore's assistantmanagers prior to April 7 whenthey accosted him in the store. G. C. MURPHY COMPANYSecondly, I find that Respondent has an illegalno-solicitation rule. See General Counsel's Exhibits6(a) and 6(b).Nevertheless this illegality did notvestGunnoe with any right to distribute unionliterature in the store during working hours.Admit-tedly he distributed on the selling floor duringworking hours.His remedy was to file a charge withthe Board,and, if it were found meritorious, an ap-propriate remedy would be adopted.Cf.WalkerElectric Company,142 NLRB1214, 1215.He couldnot engage in self-help by distributing without per-mission.Since Gunnoe was not endowed with anyright to distribute literature during working hours atthe store,absent an NLRB order conferring thisright on him, it was lawful for Respondent to askhim to stop such activity and to use reasonableforce to expel him from the store.But cf.G & H.Towing Company,168 NLRB 589.It ismy opinion,and I find,that the GeneralCounsel'sversion as to Respondent'sattempt toescort Gunnoe out of the store is accurate.Respon-dent's evidence,while not widely divergent fromthat of the General Counsel on this aspect of thecase,isnot credited to the extent that it differsfrom the General Counsel's.Nevertheless, I findthat no more than reasonable force was used byRespondent to remove Gunnoe from the storewhen he persisted in distributing literature on theselling floors in the store during working hours.Hence I find no violation of Section 8(a)(1) of theAct in Respondent's attempt to expel Gunnoe or inits attempt to have Gunnoe arrested as a trespasser.Cf.ClydeTaylor Co.,127 NLRB 103, 109;D. C. In-ternational,Inc. v.N.L.R.B.,66 LRRM2577, 2579(C.A. 8).In view of the foregoing findings, it is unnecessa-ry to find whether Respondent posted a no-solicita-tionsignwhichwas received in evidence asRespondent's Exhibit 2. If material,Ifind that suchsign was posted;but I further find that such signtransgressed Section 8(a)(1) of the Act by impos-ingan unlawful restriction,i.e.,obtaining anauthorization card issued by the Greater Parkers-burg Chamber of Commerce upon the Union'sright to campaign among Respondent's employeesduring nonworking hours.Cf.Hill v. Florida,325U.S.538;Lovell v.City of Griffin,303 U.S. 444;Thornhill v. Alabama,310 U.S. 88;Hague v.C.I.O.,307 U.S. 496.C. The RefusalTo Recognize and Bargain WithLocal 3471.The appropriate unitThere is no history of collective bargaining forany of the employees involved in this case. How-ever,a unitappropriate for collective bargainingwith department stores may be a segment or sub-division, rather than all, of the store employees.Ar-nold Constable Corporation,150 NLRB 788;Stern's377Paramus,150 NLRB 799;Lord & Taylor,150NLRB 812. Courts have accepted this policy of theBoard.Saks & Company v. N.L.R.B.,385 F.2d 301.Cf.Famous-Barr Company,168 NLRB 393. On thebasis of those decisions I find appropriate for thepurposes of collective bargaining under Section9(a) of the ActAllsellingand production employees atRespondent'sParkersburg,WestVirginia,store, stockroom employees, and restaurantemployees,excludingguards,thestoremanager, restaurant manager, office clericalemployees,and supervisory employees asdefined in Section 2(11) of the Act.Further I find that on April 3, when the Uniondemanded recognition, there were 80 employees insaid unit, determined as follows. The maximumnumber is 103 as disclosed in General Counsel'sExhibit 9. There are to be deducted from said 103the following employees:Arch Lee Roberts, head stockman of Respon-dent's store inParkersburg,West Virginia, trainsnew employees, assigns employees to jobs, givesemployees instructions, is responsible for the opera-tion of the stockroom, and can recommend thatsomeonebe hired or fired. I find he is a supervisorunder Section 2(11) of the Act. He will be ex-cluded from the appropriate unit.Ifind JoyceWyattand BarbaraLouden arecasualemployees who work about 10 hours (inLouden's case)and 16 hours (in Wyatt's case) aweek. Thus, I further find that they have no com-munity of interest with theregularemployees in theunit.Hence,Ifind that they should be excludedfrom theunit.B. J. Carney Company,157 NLRB1285, 1287. Also I find that Ann Archer worked inthe personnel office asa casualemployee, and doessome work on the cashier and wrap stations of thesellingfloor. Hence, I find that she should be ex-cluded from the unitas a casualemployee and asan office clerical.Rheba Dahmer, who works in the stockroom, hasbeen on sick leavesinceOctober 15, 1966, and hasbeen receiving company benefits during suchperiod. She has been suffering from a nervous dis-order. I find that there is no reasonable prospect ofher returning to work and, therefore, she should beexcluded from the unit, especially since she hasbeen replaced.BettyBrown was personnel directress untilDecember 1966, when she gave up these dutiesbecause of ill health. She was then transferred toher present position of payroll clerk.Mrs. JayWigal replaced Betty Brown as personnel directressabout December 1966, and Mrs. Keller in the mid-dle of January 1967. I find that Betty Brown shouldbe excludedas anoffice clerical.InApril the floorgirls were Hazel Gorby, JayWigal, Grace Baker, Leona Morris, Emma Lou El-lis,andMary Hickenbottem. Among other thingsthey change merchandise on the counters and 378DECISIONSOF NATIONALLABOR RELATIONS BOARDprepare work schedules for employees in their area.Their duties are described in General Counsel's Ex-hibits 7 and 8. Each floorgirl covers an area con-taining several counters servicedby fiveto eightemployees.They also respond to calls for assistanceor help made by employees.Ifind they are super-visors under Section 2(11) of the Act and will ex-clude them from the unit.Mildred Fordyce is assistant manager of therestaurant.Ifind that she responsibly directs em-ployees at all times and,in addition, is in charge ofthe restaurant when the manager is absent. Themanager is off every Wednesday afternoon andFriday evening,as well as when he takes a vacation.Accordingly,Ifind that Fordyce is a supervisorunder Section 2(11) of the Act. She will be ex-cluded from the unit.During March and April Leland(Dick) Queenworked as an extra. However,Ifind he belongs inthe unit because he has a community of interestwith the employees therein.Ralph Wallace,a management trainee, has beenfound to be a supervisor.Accordingly,he will beexcluded from the unit.Huberta Coal Co., Inc.,168NLRB 122.Respondent has four office clericals working inthe office area.They are supervised by George E.Meyer,the store'smanager.Such clericals may becalled to sell on the selling floor if they are neededthere;otherwise they perform only clerical duties,which occupies about 90 percent of their time.Mary Null is a bookkeeper;Gladys Limely is acashier; Betty Brown is a payroll clerk who worksin the payroll department;and Margie Roberts andLorna Marshall are office clericals.Four of them,i.e.,allbut Betty Brown,work in the office area.All five,however, are trained to do each other'swork;and all five were promoted from the sellingdepartment to their clerical jobs.Ifind all four(Brown has already been excluded)are office cleri-cals and should be excluded from the unit.Sharon Kalt, Anna Pepper,and Hilda Terrel areemployed as merchandise girls.Thrift Drug Com-pany ofPennsylvania,167 NLRB 426.They workboth on the selling floor and in theoffice.About athird of their time is devoted to the selling floor. Ifind they are office clericals and should be ex-cluded from the unit.Mary Davis was not on the payroll on April 3, asshe had been hired in 1966 as an extra and had notworked for Respondent since late January 1967,when she was laid off for lack of work.Ifind thatshe had no reasonable prospect of working forRespondent on April 3. Therefore,she will be ex-cluded from the unit.Joan Hayden was on sick leave on April 3. She isnow assigned to work in the office, on the sellingfloor, and in the stockroom.As of September 19(the date of the hearing), she has returned and isworking in the stockroom.However,Ifind she wasnot in the unit on April 3.2.The Union'smajority statusEdward G.Procious is Respondent's director ofemployee and public relations and, as such,has ju-risdiction over labor relations matters of the Par-kersburg,West Virginia,store.In the middle ofFebruary he first learned that Local 347 was or-ganizing the employees at the Parkersburg storewhen the store's manager,George Meyer, so in-formed him by telephone.In that call theydiscussed the "organization attempt taking place. 'Among other things,Meyer asked Prociouswhether Meyer should recognize Local 347 if itpresented a demand on Meyer for such purpose.Replying, Procious instructed Meyer"to refer theindividual to" Procious.On April 3 Union Representative Spencertelephoned Meyer,claimed a majority,and askedfor recognition in an appropriate unit. Meyer toldhim to get in touch with Procious, and at the sametime refused to recognize Local 347.On April 3 Sherwood Spencer then telephonedProcious asking for recognition and asserted thathis Union represented a majority of the selling andproduction employees in the Parkersburg store, andexcluded office clericals,themanager,guards,assistantmanagers,and supervisors from the unit.However,Procious replied that he had a good-faithdoubt that Spencer "represented all of the em-ployees of our Parkersburg store."Thereupon,Spencer offered to show Procious the union cardswhich such employees had signed.Instead of ac-cepting this opportunity,Procious filed an RM peti-tion with the Board the next day because he feltthere should be an election.Procious testified thathe did not examine the proffered cards solelybecause he doubted a majority and not becauseSpencer was located in another city at the time ofthe demand for recognition. Although in this sameconversation Spencer asked for a conference withProcious, the latter refused and suggested thatSpencer file a petition for an election.When Spencer made the above demand and Pro-cious replied by doubting a majority,Procious notonly did not know how many employees had signedunion cards but made no attempt to ascertain thenumber thereof;in fact, according to Procious, "indoubting this majority in relation to a numericalfigure, [I] had no basis to go on,"and that he, Pro-cious, questioned that majority solely "on the basisof what Mr. Spencer told me.'Spencer also wrote to Procious on April 3recapitualting the conversation recited above.(G.C. Exh.3.) This letter was received on April 4.Procious replied to this by a letter dated April 5,claiming a "sincere doubt of majority"and notify-ing Spencer that an RM petition had been filed onApril 4. (That petition is numbered 9-RM-478. SeeCh.P. Exh.1.) (G.C. Exh.4a.) That RM petition(Ch.P. Exh.1) was later dismissed. G. C. MURPHY COMPANY-'.boutApril 6 Spencer called Procious, reiterat-ing that the Union wanted recognition and claimingto represent a majority,but Procious again statedthat he wanted an election because he did not be-lieve the Union had a majority.Again Spencer of-fered to prove his majority,but Procious declinedto accept this, and stated that he did not have totellwhy he questioned that majority as long as hewas sincere in so doubting.Employee Barbara Ann Miller signed a unioncard (G.C. Exh. 2-2) on February 10. AboutFebruary 14 employee Augusta Jo Peters signed aunion card. (G.C. Exh. 2-3.) Employee Tresa SuePoling signed one about March 18(G.C. Exh. 2-4),andDeannaDeem aboutFebruary 25 (G.C.Exh. 2-5).Employee Nancy E. Guinn signed a union cardabout February 9. General Counsel's Exhibit 2-6.Mary Myrtle Hutchinson signed about February 6(G.C. Exh. 2-7), Ethel Ellars about February 15(G.C. Exh. 2-8), Kathryn Coleman about March 15(G.C. Exh. 2-9), Norma Fleak about February 21(G.C. Exh. 2-10), Carol Ann Adams about Februa-ry 20 (G.C. Exh. 2-11), Linda Trescott about May13 (G.C. Exh. 2-12).Employee Nancy G. Taylor signed a card aboutMarch 10 (G.C. Exh. 2-13); Sharon Ann Lowabout February 24 (G.C. Exh. 2-14); CarolynHurst aboutFebruary 20 (G.C. Exh. 2-15); EvaDrain about February 27 (G.C. Exh. 2-16); EstellaGuinn aboutFebruary 9 (G.C. Exh. 2-17); BarbaraBrookover about March 18 (G.C. Exh. 2-18); Le-landQueen about March 24 (G.C. Exh. 2-19);Christine Smith about May 13 (G.C. Exh. 2-20);Judy Helmick about May 6 (G.C. Exh. 2-21).In addition other employees signed union cardsin evidence as General Counsel'sExhibits 2-22 to2-53 except 2-28 (that of Mary Davis). Mary Daviswas not in the unit on April 3.I find that the foregoing cards were properly ob-tained and that nothing in the record impugns theirvalidity.Further, I find that on April 3, when theUnion demanded recognition from the Respondent,Local 347 had cards from a majority, i.e., 52, of theemployees in the appropriate unit.3.Respondent's doubt of majorityAn emplo er is under a statutory onus to recog-nizeandbargainwitha labor organizationrepresenting a majority(based upon cards) of em-ployees in an appropriate unit(Section 8(a)(5) ofthe Act)unless he entertains a good-faith doubt ofmajority;and this is so even though the union mayin fact en oy majority status.N.L.R.B. v. Heck's,Inc.,386F.2d 317 (C.A.4); Aaron Brothers Com-panyof California,158 NLRB1077. And the bur-den is on the General Counsel to establish affirma-tively the union'smajority and the existence of badfaith on the employer's part.John P. Serpa, Inc.,379155 NLRB 99. However, a violation of Section8(a)(5) will be established when the General Coun-sel sustains the burden of showing (a) that theunion has been designated by an uncoerced majori-ty of employees in the unit who signed cards, and(b) that the employer did not question the majorityin good faith.Sandy's Stores, Inc.,163 NLRB 728.Recently the Court of Appeals for the FourthCircuit has held in two cases that cards are unrelia-ble evidence of a majority, that an employer mayquestion such cards, and that an election underSection 9 of the Act is the preferred method ofascertainingmajority.N.L.R.B. v. S. S. LoganPackingCo., 386 F.2d 562;N.L.R.B. v. SehonStevenson & Co., Inc.,386 F.2d 551. Judged by thecriteria pronouncedby the Fourth Circuitin thosetwo cases, I would find that Respondent's refusal torecognize and bargainwith Local 347 is justified,even though that Union enjoyed majority statusbased on a card count. But as a Trial Examiner Iam constrained to follow Board Decisions, notreversed by the Supreme Court, when they clashwith those of Circuit Courts of Appeals.Iowa BeefPackers, Inc.,144 NLRB 615, 616-617. ApplicableBoard precedent holds that an employer who doesnot question in good faith an actual majority basedupon cards violates Section 8(a)(5) of the Act.Sandy's Stores, Inc.,163 NLRB 728.Upon the record unfolded in this case I am of theopinion, and find, that the General Counsel hasestablished want of good faith on Respondent's partin questioningthe Union's majority. The foregoingconclusion is based upon the entire record and thefollowing subsidiary facts which I find:(a)Respondent engaged in unfair labor prac-tices directed toward thwarting or frustrating theUnion's organizational efforts. It is sufficient to citebut two examples upon this segment of the case.(1) Respondent's supervisors illegally interrogatedemployees concerning the Union. (2) Further,Respondent kept Union Representative Gunnoeunder constant surveillance whenever he enteredthe store.(b) Respondent instructedStoreManagerMeyer, long before a demand was made upon himfor recognition, that if a demand was submitted tohim he should reply by questioning the Union'smajority and referring the Union to higher com-pany officials at its Pennsylvania headquarters.(c)When the Union, pursuant to Meyer's direct-ing it to get in touch with Procious in Pennsylvania,did so, Procious questioned the Union's majoritywithout having made, or caused to be made, aninquiry which would lead to a belief regarding theUnion's majority or absence thereof.The foregoing acts in my opinion affirmativelydemonstrate that Respondent never intended torecognize the Union regardless of any majority itattained,and thus discloses a desire"to gain timeand to take action to dissipate the Union s majori-ty."Joy Silk Mills v. N.L.R.B.,185 F.2d 732, 741 380DECISIONSOF NATIONALLABOR RELATIONS BOARD(C.A.D.C.),cert.denied 341 U.S.914.Sprouse-ReitzCo., Inc.,168 NLRB 378, isdistinguishable.It follows,and I find,that since the Union had avalidmajority which Respondent did not doubt ingood faith,Respondent violated Section 8(a)(5) ofthe Act byfailing and refusing to recognize andbargain with it in an appropriate unit.Ifmaterial, Ifind that Respondent did not question the unit atthe time of the demand for recognition.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThose activities of Respondent set forth in sec-tion III, above, found to amount to unfair laborpractices, occurring in connection with its opera-tions described in section I, above, have a close, in-timate, and substantial relation to trade, traffic, andcommerce among the several States, and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.VI.THE REMEDYHaving found that Respondent has engaged incertain conduct prohibited by Section 8(a)(1) and(5) of the Act, I shall recommend that the NationalLabor Relations Board order it to cease and desisttherefrom and that it take specific affirmative ac-tion, as set forth below, designed to effectuate thepolicies of the Act. However, I find that Respon-dent has not displayed an utter disregard of the Actwhich would require an extensive remedy or broadBroad order in this case. Accordingly, I shallrecommend that the Order in this case be limited toenjoining the conduct found to constitute unfairlabor practices and similar or like activities.Upon the basis of the foregoing findings of fact,and upon the entire record in this case, I make thefollowing:CONCLUSIONS OF LAW1.Local 347 is alabor organizationwithin themeaning of Section2(5) of the Act.2.Respondent is an employer as defined in Sec-tion 2(2), and is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.3.By engaging in the conduct set forth in thisparagraph, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act: (a) coercively interrogating its employeesconcerning their and their fellow employees' unionmembership, activities, and desires, (b) engaging insurveillance of employees' protected activities; (c)creating the impression among its employees that itwas engaged in surveillance of their union activi-ties; (d) threatening to impose less favorable work-ing conditions and loss of certain benefits shouldthe employees select Local 347 as their collective-bargaining representative; (e) promulgating a no-solicitation rule which discriminates against Local347; and (f) coercivelyasking anemployee not tosign up with Local 347.4.Since on or about April 3 a unit appropriatefor the purposes of collectivebargainingwithin themeaning of Section 9(a) of the Act consisted of allselling and production employees at Respondent'sParkersburg,WestVirginia,store,includingstockroom and restaurant employees, but excludingguards, the store manager,restaurant manager, of-fice clerical employees, and supervisors as definedin Section2(11) of the Act.5.Since on or about April 3 Local 347 hasrepresented a majority, and has been the exclusivebargainingrepresentative, of all the employees inthe aforesaid appropriate unit for purposes of col-lective bargaining within the meaning of Section9(a) of the Act; and Respondent was on that date,and has beensince, legally obligated to recognizeand bargain with Local 347 as such.6.By refusing to recognize and bargain collec-tively with Local 347 in regard to the employees insaid appropriate unit on or about and since April 3,Respondent has engaged in unfair labor practiceswithinthe meaningof Section 8(a)(5) and (1) ofthe Act.7.The above-described unfair labor practices af-fect commerce within the meaning of Section 2(6)and (7) of the Act.8.Respondent has not committed any other un-fair labor practices as alleged in the complaint.[Recommended Order omitted from publica-tion.]